Exhibit 99.1 Genie Energy Ltd. Reports Second Quarter 2013 Results NEWARK, NJ — August 8, 2013:Genie Energy Ltd. (NYSE: GNE, GNEPRA) reported revenues of $55.1 million, a loss from operations of $5.6 million and a net loss attributable to common stockholders of $6.2 million for the second quarter, the three months ended June 30, 2013. 2Q13 HIGHLIGHTS ● IDT Energy RCEs 357,000 at June 30th, an increase of 65,000 compared to 2Q12 ● Consolidated revenues $55.1 million, an increase of $12.3 million compared to 2Q12 ● Gross profit $10.0 million, a decrease of $1.7 million compared to 2Q12 ● Loss from operations $5.6 million, compared to a loss from operations of $5.0 million in 2Q12 ● Basic and diluted net loss per share attributable to Genie Energy’s common stockholders $0.32, compared to a basic and diluted net loss per share of $0.15 in 2Q12 ● Net cash provided by operating activities $2.2 million, an increase of $2.4 million compared to 2Q12. MANAGEMENT COMMENTS Claude Pupkin, Genie Energy’s CEO, said, “IDT Energy achieved strong revenue growth year over year even as gross margin, EBITDA and income from operations came in lower than we had anticipated.At Genie Oil and Gas, we continue to make progress in our projects.At Afek, our oil and gas project in the Golan Heights, we plan to begin a series of geophysical tests to evaluate the resource during the third quarter, and undertake an exploratory drilling program beginning in mid-2014.In Colorado, AMSO, LLC has embarked on an intensive program to identify, design, evaluate and test an alternative heating system after the down-hole electric heater failed earlier this year during pilot test operations. The alternative heater development process will be thorough and deliberate.This is an essential step on the road to a successful pilot test.” Geoff Rochwarger, Genie Energy’s Vice Chairman and IDT Energy’s CEO, said, “We again achieved strong revenue and RCE growth in the second quarter, as we continue to acquire new meters with higher average consumption than our traditional customer base.Despite the decrease in margins and EBITDA this quarter, we continue to expect that the retail business will generate approximately $25 million in EBITDA for the full fiscal year given normal weather conditions.” GENIE ENERGY 2Q13 CONSOLIDATED RESULTS $ in millions, except EPS 2Q13 1Q13 2Q12 YoY Change (%/$) Revenues $ $ $ +28.7
